The rejections under 112 are maintained for the reasons of record in view of the non-entry of the amendments to the claims.  It is noted that if entered the amendments would overcome the rejection under 112(b).
The 103 rejection of claims 1-3, 5-9, and 16-18 over Leonard et a. (US 10,308,962) in view of Rutter et al. is maintained.  Applicants argue that that the strain of Example 9 of Leonard et al. has the deletion of 15 additional genes and thus there is no direction or suggestion that would allow one skilled in the art to arrive at a yeast requiring a PEX10 deletion and a disruption in one or more of HFd1, HFD4, Fao1 and GPAT.  However, this is not persuasive as the presence of additional disruptions in the strain of Example 9 beyond the disruption of the fao1 gene required by the instant claims is irrelevant as such additional modification are not excluded from the claims.
	Applicants argue that Leonard et al. teach numerous other potential modification beyond those claimed herein and with regard to disruption of peroxisome activity, Leonard et al. teach modification of 16 different genes but fail to provide any data to support that these modifications provide any effect in Yarrowia lioplytica.  Furthermore, it is noted that merely because Leonard et al. suggests a large number of other modifications that are outside the scope of the instant claims does not make the teaching of modifications within the scope of the instant claims any less suggested. 
	Applicants argue that the manipulation of FAO1 identified by Leonard et al. refers to the Gatter et al. reference which teaches that FAO1 deletion leads to increases ω-hydroxy fatty acids while Leonard et al. teaches mechanism designed to block accumulation of ω-hydroxy fatty acids.  However, this is not persuasive as the specifically exemplified desaturated fatty alcohol producing Yarrowia lioplytica of Leonard et al. taught in Example 9 include an FAO1 deletion and thus this is explicitly taught by Leonard not merely suggested.
	Applicants argue that nowhere in Leonard et al. is it disclosed that desaturated fatty alcohols can be obtained with a titer as high as required with only an FAO1 mutation.  However, this is not persuasive as Leonard teach producing 4-6 mg/L of Z11-16OH (Table 16) with a Yarrowia lioplytica that differs from that claimed only in lacking deletion of PEX10.  The presence of 
	Applicants argue that Rutter et al. relates to production of saturated fatty alcohols and there is no correlation between the capability to produce saturated fatty alcohols and the capability to produce desaturated fatty alcohols.  However, this is not persuasive as the pathways for production of saturated and desaturated fatty alcohols are identical except for the addition of the desaturation step and thus a skilled artisan would reasonably expect that modification which increase saturated fatty alcohol production to also increase desaturated fatty alcohol production although differences in the desaturation step could lead to difference in the overall effect.  However obvious does not require an absolute certainty of success but only a reasonable expectation thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652